Exhibit 10.17
 
 
AMENDMENT NO. 1
TO
FIRST PREFERRED FLEET MORTGAGE
— on —
Each of the Vessels listed on Schedule 1 attached hereto
RIGDON MARINE CORPORATION,
as Owner
10111 Richmond Ave, Suite 340
Houston, Texas
United States of America
Facsimile: 713 963 0541
Attention: Quintin V. Kneen
to
DVB BANK NV,
as Security Trustee,
as Mortgagee
 
 
July 1, 2008

 



--------------------------------------------------------------------------------



 



SYNOPSIS OF AMENDMENT NO. 1 TO FIRST PREFERRED FLEET MORTGAGE

     
Names and Official
  See attached Schedule 1
Numbers of the Vessels:
   
 
   
Type of Instrument:
  Amendment to First Preferred Fleet Mortgage, dated December 28, 2005, and
filed on December 28, 2005 at 07:35 AM and recorded in Batch Number 440967,
Document ID 4707368, as supplemented by Supplement to First Preferred Fleet
Mortgage, dated May 9, 2007, and filed on May 14, 2007 at 11:10 AM and recorded
in Batch Number 587745, Document ID 7150027
 
   
Date of Instrument:
  July 1, 2008
 
   
Name of Owner/Mortgagor
  Rigdon Marine Corporation
(Percentage of each Vessel owned):
  (100%)
 
   
Address of Owner/Mortgagor:
  10111 Richmond Ave, Suite 340
 
  Houston, Texas
 
  United States of America
 
  Facsimile: 713 963 0541
 
  Attention: Quintin V. Kneen
 
   
Name of Mortgagee:
  DVB Bank NV
 
   
Address of Mortgagee:
  Parklaan 2
 
  3016 BB Rotterdam
 
  The Netherlands
 
   
Total amount of Mortgage:
  U.S.$249,500,000 (exclusive of interest, expenses and fees)

2



--------------------------------------------------------------------------------



 



          THIS AMENDMENT NO. 1 TO FIRST PREFERRED FLEET MORTGAGE (the
“Amendment”) is made and given this 1st day of July, 2008, by and between RIGDON
MARINE CORPORATION, a corporation incorporated under the laws of the State of
Delaware, with offices at 10111 Richmond Ave, Suite 340, Houston, Texas (the
“Owner”) and DVB BANK NV, a bank incorporated under the laws of the Netherlands
with offices at Parklaan 2, 3016 BB Rotterdam, the Netherlands, as Security
Trustee (the “Mortgagee”).
WHEREAS:
          A. The Owner is the sole owner of each of the vessels listed on
Schedule 1 attached hereto and made a part hereof (the “Vessels” and each a
“Vessel”); and
          B. Pursuant to that certain Senior Secured Credit Facility Agreement
dated as December 28, 2005, as amended by Amendment No. 1 thereto (“Amendment
No. 1”) dated as of February 28, 2006 and Amendment No. 2 thereto (“Amendment
No. 2”) dated as of May 9, 2007 (as so amended by Amendment No. 1 and Amendment
No. 2, the “Credit Facility Agreement”), by and among (1) the Owner, as
Borrower, (2) the banks and financial institutions identified as the signature
pages thereto, as lenders (the “Lenders”), and (3) DVB BANK NV, as facility
agent for the Lenders (in such capacity, the “Facility Agent”) and security
trustee for the Lenders (in such capacity, the “Security Trustee” and together
with the Facility Agent and the Lenders, the “Creditors”), the Owner granted the
Mortgagee that certain First Preferred Fleet Mortgage, dated December 28, 2005
and filed at the National Vessel Documentation Center on December 28, 2005 at
07:35 AM and recorded in Batch Number 440967, Document ID 4707368, as
supplemented by Supplement to First Preferred Fleet Mortgage, dated May 9, 2007,
and filed at the National Vessel Documentation Center on May 14, 2007 at 11:10
AM and recorded in Batch Number 587745, Document ID 7150027 (the “Mortgage”), on
the Vessels, which Mortgage remains in full force and effect as of the date
hereof; and
          C. Pursuant to that certain Amendment No. 3 to the Credit Facility
Agreement, dated as of July 1, 2008 (“Amendment No. 3”), by and among, inter
alios, (i) the Borrower, as borrower, (ii) the Lenders and (iii) the Mortgagee,
as facility agent and as security trustee, the parties have each agreed, inter
alia, to shorten the term of the Facility (as defined in the Credit Agreement)
such that the Facility will come due on June 30, 2010; and
          D. The Mortgage, as amended by this Amendment, is supplemental to the
Credit Facility Agreement, the Note and the other Security Documents and the
security thereby created; and
          NOW, THEREFORE, in consideration of the premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor and the Mortgagee hereby agree as follows:
          1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Facility Agreement (as amended by Amendment No. 3, the “Amended Credit
Agreement”) shall have the same meaning when used herein.

3



--------------------------------------------------------------------------------



 



          2. Grant of Mortgage. In order to secure the repayment of the Facility
and the payment of interest thereon and all other sums of moneys from time to
time owing to the Mortgagee under the Amended Credit Agreement, the Note and the
Security Documents and the performance and observance of and compliance with all
the covenants, terms and conditions contained in this Mortgage and the Amended
Credit Agreement, the Note and the other Security Documents, the Owner has
granted, conveyed, mortgaged, pledged, set over and confirmed and does by these
presents grant, convey, mortgage, pledge, set over and confirm unto the
Mortgagee, its successors, assigns and transferees, the whole of the Vessels; TO
HAVE AND TO HOLD the same unto the Mortgagee, its successors and assigns,
forever, upon the terms set forth in the Mortgage, as amended hereby, for the
enforcement of the payment of the Obligations (as defined in the Mortgage) and
to secure the performance and observance of and compliance with the covenants,
terms and conditions contained in the Mortgage, as amended hereby
PROVIDED, ONLY, and the conditions of these presents are such that, if the Owner
and/or its successors or assigns shall pay or cause to be paid to the Mortgagee,
its respective successors and assigns, the Obligations (as defined in the
Mortgage) as and when the same shall become due and payable in accordance with
the terms of the Mortgage, as amended hereby, the Amended Credit Agreement, the
Note and the other Security Documents and shall perform, observe and comply with
all and singular of the covenants, terms and conditions in this Mortgage, as
amended hereby, the Amended Credit Agreement, the Note and the other Security
Documents contained to be performed, observed or complied with by and on the
part of the Owner or its successors or assigns, all without delay or fraud and
according to the true intent and meaning hereof and thereof, then, these
presents and the rights of the Mortgagee under the Mortgage (as amended hereby)
shall cease and determine and, in such event, the Mortgagee agrees by accepting
the Mortgage (as amended hereby), at the expense of the Owner, to execute all
such documents as the Owner may reasonably require to discharge the Mortgage (as
amended herby) under the laws of the United States of America; otherwise to be
and remain in full force and effect.
          3. Amendments to Mortgage.
     (a) Exhibit A, attached hereto, being the form of an unexecuted copy of
Amendment No. 3, shall amend and supplement the Credit Facility Agreement
attached to the original Mortgage;
     (b) The term “this Mortgage” or “the Mortgage” as used in the Mortgage
shall be read and construed as references to the Mortgage, as amended hereby;
and
     (c) The term “Credit Facility Agreement” as used in the Mortgage shall be
read and construed as a reference to the Credit Facility Agreement as amended by
Amendment No. 1, Amendment No. 2 and Amendment No. 3;
          4. Filing with NVDC. This Amendment shall be recorded with the
National Vessel Documentation Center, at the expense of the Owner, and the Owner
will cause to be placed on board each of the Vessels a duly certified copy of
this Amendment.

4



--------------------------------------------------------------------------------



 



          5. Recording of Amendment. For the purpose of recording this Amendment
the total amount of the Mortgage is Two Hundred Forty-Nine Million Five Hundred
Thousand Dollars (U.S.$249,500,000) (exclusive of interest, expenses and fees)
of which $224,000,000 comprises the Loan and $25,500,000 comprises the Swap
Liabilities and interest and performance of mortgage covenants. The discharge
amount is the same as the total amount and there is no separate discharge amount
for the Vessels. It is not intended that the Mortgage shall include property
other than the Vessels, and it shall not include property other than the Vessels
as the term “vessel” is used in Subsection (c)(2) of Section 31322 of Title 46
United States Code, as amended. Notwithstanding the foregoing, for property
other than the Vessels, if any should be determined to be covered by the
Mortgage, the discharge amount is zero point zero one percent (0.01%) of the
total amount.
          6. Other Terms Remain Unchanged. The Mortgage shall be deemed amended
to the extent necessary to give effect to the foregoing. All other terms and
provisions of the Mortgage shall remain unchanged and all of the terms and
provisions of the Mortgage, as amended by this Amendment, shall be deemed
incorporated herein with the same effect as though set forth at length in this
Amendment.
          7. Counterparts. This Amendment may be executed in as many
counterparts as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts each of which, when so executed, shall
be deemed to be an original but all such counterparts shall constitute but one
and the same agreement.
          8. Headings. In this Amendment, Section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Amendment.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their respective duly authorized officers or
attorneys-in-fact on the date first above written.

            OWNER:
RIGDON MARINE CORPORATION
      By:   /s/ Bruce Streeter         Name:   Bruce Streeter        Title:  
Chairman & CEO        MORTGAGOR:
DVB BANK NV,
as Security Trustee
      By:   /s/ Matthew Cooley         Name:   Matthew Cooley        Title:  
Attorney-in-Fact     

